               Case: 1:19-mc-00239 Document #: 1 Filed: 04/10/19 Page 1 of 11 PageID #:1

 Ao'106 (RI!V 4/10) AfEdavit for Search Warrant
                                                                                             F    ILED
                                                                                      AUSA G. David Rojas, (312) 886-5966

                                UNITED STATES DISTRICT COURT
                                                                                                 APR   I   ()     2OI9

                        No RTHERN DI STRI CT o F ILLINOI S, EASTEBNsR*lil$ilQJ\                            i   o:,o,,   l.   Sc hen   kier
                                                                                          United States District Court
In the Matter of the Search of:                                     Case Number:

the US Priority MaiI Express package bearing
tracking number EE 343 321178 US, further
described in Attachment A


                APPLICATION AND AFFIDAVIT FOR A SEARCH WARRANT

         I, Vincent Humphrey, a Postal Inspector of the U.S. Postal Inspection Service, request a search warrant and
state under penalty of perjury that I have reason to believe that in the following package:
                                                     See   Attachrnent A
located in the Northern District of Illinois, there is now concealed:
                                                     See   Attachment B
         The basis for the search under Fed. R. Crim. P. 41(c) is evidence, instrumentalities, and contraband.
        The search is related to a violation of:
 Code Section                                                    Offen se   Description
 Title 21, United States Code, Section 843O)                     Narcotics


        The application is based on these facts:
                                                   See   Attached Affidavit,
         Continued on the attached sheet.




                                                              VINCENT HUMPHREY. Postai Inspector. U.S. Postal
                                                              Inspection Service
                                                                                   Printed name and title

Sworn to before me and signed in my presence.


 Date: Anril 1O 2019


 City and State: Chicaqo. Illinois
                                                                                     Printed name and title
       Case: 1:19-mc-00239 Document #: 1 Filed: 04/10/19 Page 2 of 11 PageID #:2




UNITED STATES DISTRICT          COURT          )
                                               )
NORTHERN DISTRICT OF           ILLINOIS        )

                                     AFFIDAVIT

        I, Vincent Humphrey, being duly sworn, state as follows:

         1.    I am a Postal Inspector with the U.S. Posta1 Inspection   Service.   I have
been so employed since approximately February 20t7.

        2.     As part of my duties as a USPIS Postal Inspector, I investigate criminal

violations of the federal laws relating to the mails and to controlled substances.

        3.     This affidavit is made in support of an application for a warrant to

search the US Priority MaiI Express Parcel    with Tracking Number EE 343 321178

US described further in Attachment         A (the "Subject Parcel"), for evidence,
instrumentalities, and contraband described further in Attachment B, concerning

narcotics offenses, in violation of Tit1e 21, United States Code, Section 843@).

        4.     The statements in this affidavit are based on my personal knowledge,

and on information    I have received from other law enforcement    personnel and from

persons   with knowledge regarding relevant facts. Because this affidavit is being
submitted for the limited purpose of securing a search warrant,     I have not included
each and every fact known to me concerning this investigation.     I have set forth facts

that   I believe are sufficient to establish probable cause to believe that evidence,
instrumentalities, and contraband of violations of Title 21, United States          Code,

Section 843(b), are located within the Subject Parcel.
      Case: 1:19-mc-00239 Document #: 1 Filed: 04/10/19 Page 3 of 11 PageID #:3




I.      FACTS SUPPORTING PROBABLE CAUSE TO SEARCH THE
        SUBJECT PARCEL

        5.     On   April   L0, 2019,law enforcement inspected the   Subject Parcel at
USPS Irving Park Processing and Distribution Center           in Chicago, Illinois. The
Subject Parcel was mailed on April9, 2019, from Santa Clarita, California, 91355

and is addressed to "Melvin Gordon, 5101 S. Melvina AVE, Chicago, IL, 60638," with

a   return address of "Custom Tees Orlando,6424 Forest City Rd, Orlando, FL, 32810."

The Subject Parcel bears $65.40 in postage, measures approximately 12.25 inches

by 12.25 inches by 6 inches, and weighs approximately 4 pounds and 8 ounces.

        6.    Law enforcement observed characteristics about the Subject Parcel

that, in my training and experience, can be consistent with parcels containing       a

controlled substance.

        7.    Law enforcement ran the sender and recipient names and addresses on

the Subject Parcel through a law enforcement database. According to the database,

the purported return address exists, but the purported sender is not associated with

the listed address. In addition, the purported recipient address exists, but the
purported recipient is not associated with the listed address. Based on my training

and experience, fictitious sender or recipient names can indicate that the sender or

recipient does not want to be associated with the parcel.

        8.    Each of the characteristics    I   describe above can be consistent with

parcels that do not contain contraband. Based on an officer's training and experience,
    Case: 1:19-mc-00239 Document #: 1 Filed: 04/10/19 Page 4 of 11 PageID #:4




however, the combination of these characteristics led the officer to investigate further

by calling in a narcotics dog to perform further examination of the Subject Parcel.

       9.     On April 10, 2019, law enforcement arranged for a United States

Customs and Border Protection Canine Offi.cer and his canine partner, "Hannah," to

meet   with an officer and examine the Subject Parcel. According to the            Canine

Officer, Hannah      is certified annually by United States        Customs and Border

Protection as a narcotics dog. Hannah was most recently re-certified on September       6,

2018. Hannah is trained to sniff buildings, vehicles, envelopes, and wrapped parcels

to detect the odors of heroin, cocaine, marijuana, hash, methamphetamine, ecstasy,

and other controlled substances that could be contained inside. Hannah is also

trained to indicate the presence of such substances or their scents by alerting to the

item he is sniffing. In addition, according to USPIS records, Hannah has successfully

alerted to controlled substances in U.S. Mail Parcels and letters on 164 occasions

since December 2014,       with a success rate of approximately   89%. To the best of my

knowledge, U.S. Customs and Border Protection does not maintain records regarding

the overall success rate for its drug detection dogs, and therefore only the USPIS

success rate is available.

       10.    On   April   10, 2019, at the Postal Service International Service Center at

O'Hare Airport in Chicago, Illinois, law enforcement arranged a controlled substance

detection test by placing the Subject Parcel among approximately 10 other parcels

in the workroom area. Law enforcement then witnessed Hannah examine the parcels
      Case: 1:19-mc-00239 Document #: 1 Filed: 04/10/19 Page 5 of 11 PageID #:5




and observed Hannah alert by sitting next to the Subject       Parcel. Hannah did not

alert to any of the other parcels. The Canine Offrcer informed law enforcement that

Hannah's actions indicated the presence of narcotics and/or controlled substances in

the Subjeet Parcel. Law enforcement then took custody of the Subject Parcel.

il.    CONCLUSION

       11.    Based on the above information,      I   respectfully submit that there is

probable cause to believe that narcotics offenses, in violation of Title 21, United States

Code, Section 84300), have been committed, and that evidence, instrumentalities, and

contraband relating to this criminal conduct, as further described in Attachment B,

will be found in the Subject Parcel, as further            described   in Attachment A.
I therefore respectfully request that this Court issue a search warrant for the

Subject Parcel more particularly described in Attachment A, authorizing the
seizure of the items described in Attachment B.

       FURTHER AFFIANT SAYETH NOT.




                                                Vincent Hump
                                                Postal Inspector
                                                U.S. Postal Inspection Service

Subscribed and sworn
                            April,2019


           SI        I. SCHENKIER
United States       strate Judge
    Case: 1:19-mc-00239 Document #: 1 Filed: 04/10/19 Page 6 of 11 PageID #:6




                                ATTACHMENT A

                DESCRIPTION OF ITEM TO BE SEARCHED

The US Priority Mail Express Parcel bearing tracking number "EE 343 321 178 US,"

a recipient address of "Melvin Gordon, 5101 S. Melvina AVE, Chicago, IL, 60638,"

and a return address of "Custom Tees Orlando, 6424 Forest City Rd, Orlando, FL,

32810." The parcel measures approximately 12.25 inches by 72.25 inches by 6 inches,

weighs approximately 4 pounds and 8 ounces, and bears $65.40 in postage.
    Case: 1:19-mc-00239 Document #: 1 Filed: 04/10/19 Page 7 of 11 PageID #:7




                                 ATTACHMENT B

                         LIST OF ITEMS TO BE SEIZED

      Evidence, instrumentalities, and contraband concerning violation of Title 21,

United States Code, Section 843(b), as follows:

       1.    Controlled substances;

      2.     Packaging for controlled substances;

      3.     United States currency;

      4.     Items associated with controlled substances;

      5.     Items that identifr the sender or receiver of the parcel; and

      6.     Any other items that are contained inside of the parcel that could be

examined for evidence, such as latent fingerprints, of who has accessed the inside of

the parcel or handled its contents.
                  Case: 1:19-mc-00239 Document #: 1 Filed: 04/10/19 Page 8 of 11 PageID #:8

 lrr) 93 lRev.   11/13) Search and Seizure Warrant                                   AUSA G. David Rojas. (312) 886-5966

                                   UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In the Matter of the Search of:
                                                                        caseNumber:                                     qqry
the US Priority Mail Express package bearing                                             I" S mf, mg ffi
tracking number EE 343 321I78 US, further
described in Attachment A


                                             SEARCH AND SEIZURE WARRANT

To: Vincent Humphrey and. any auihorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search of
the following person or property located in the Northern District of Illinois:
                                                          See   Attachment A
         I find that the affidavit(s), or any recorded testimony, establish probable cause to search and      seize the person
or property described above, and that such search wiII reveal:
                                                          See   Attachrnent B


         YOU ARE HEREBY COMMANDED to execute this warrant on or before Apr1l24.2OI9 in the daytime (6:00
a.m. to 10:00 p.m.).

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to the issuing United States Magistrate
Judge.




 Date and time issued:        April   10.   2019     41 )-'-U{   042\
                                                                                          Judge's signature

 City and State: Chicaeo. Illinois                                       SIDNEY I. SCHENKIER. U.S. Maqistrate Judge
                                                                                       Printed name and title
                 Case: 1:19-mc-00239 Document #: 1 Filed: 04/10/19 Page 9 of 11 PageID #:9
AO 93 G.ev      Search and Seizure Warrant @age 2)

                                                            Return
   Case No:            Date and Time Warrant Executed:           Copy of Warrant and Inventory Left With:


   Inventory made in the presence of:


   Inventory ofthe property taken and name ofany person(s) seized:




                                                       Certifrcation
           I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
   to the designated judge.


                                                                                 E-*-tl-C              rlC-"t**
                                                                                            "ffir"rb

                                                                                    Printed name and title
   Case: 1:19-mc-00239 Document #: 1 Filed: 04/10/19 Page 10 of 11 PageID #:10




                               ATTACHMENT A

                 DESCRIPTION OF ITEM TO BE SEARCHED

The US Priority Mail Express Parcel bearing tracking number "EE 343 321 178 US,"

a recipient address of "Melvin Gordon, 5101 S. Melvina AVE, Chicago,    IL,   60638,"

and a return address of "Custom Tees Orlando, 6424 Forest City Rd, Orlando, FL,

32810." The parcel measures approximately 12.25 inches by 12.25 inches by 6 inches,

weighs approximately 4 pounds and 8 ounces, and bears $65.40 in postage.
   Case: 1:19-mc-00239 Document #: 1 Filed: 04/10/19 Page 11 of 11 PageID #:11




                                 ATTACHMENT B

                         LIST OF ITEMS TO BE SEIZED

       Evidence, instrumentalities, and contraband concerning violation of Title 21,

United States Code, Section 843(b), as follows:

       1.    Controlled substances;

       2.    Packaging for controlled substances;

       3.    United States currency;

      4.     Items associated with controlled substances;

      5.     Items that identifu the sender or receiver of the parcel; and

      6.     Any other items that are contained inside of the parcel that could be

examined for evidence, such as latent fingerprints, of who has accessed the inside of

the parcel or handled its contents.
